DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed 01/04/2021.  

Claims 1-26 are pending in this application.  

Information Disclosure Statement

2. 	The Applicants’ Information Disclosure Statements (filed 09/21/2020, 11/13/2020, 01/04/2021, and 01/08/2021) has been received, entered into the record, and considered.  Copies of PTO 1449 forms are attached.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-3, 6, 8-11, 14-16, and 18-22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20160124665) in view of Boda et al. (US 9639428). 

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1: 
Jain teaches a method (methods… for managing, storing, and serving data within a virtualized environment; Abstract) comprising: 




Jain, however, does not explicitly teach the following additional limitations:

Boda teaches changing ownership of a volume group from a first file server virtual machine of the file server virtual machines in the cluster to a second file server virtual machine in the cluster, responsive to a change to the number of file server virtual machines in the cluster (a virtual machine running on a node may be associated with a VHD on a CSV. For example, a node may support more than one virtual machine and each virtual machine may be associated with a different CSV. Ownership of a CSV may change from one node to another node in a cluster. A virtual machine may not be aware of a change in the ownership of a CSV. This allows, for example, a proxy node to become the owner of the CSV during a backup or restore operation. When a virtual machine is backed up, ownership of the CSV associated with the virtual machine may be assigned to the proxy node and the agent operating on the proxy node may then backup the virtual machine… changing the ownership of the CSV can optimize a data path to the CSV snapshots during a backup operation. When a proxy node has ownership of a CSV, the snapshot of the virtual machine is accessible as a physical disk to the owner of the CSV--the proxy node. Even though other nodes in the cluster may access the snapshot or, more generally, the CSV that is owned by the proxy node, the access to the snapshot or the CSV occurs over a network. As a result, ensuring that the proxy node has ownership of the CSV associated with the backup operation can optimize the data path to the CSV snapshot for the agent operating on the proxy node; Col.3, lines 10-34).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify to Jain with Boda because it would have provided the enhanced capability for backing up and restoring virtual machines in a cluster environment
As to claim 2: 
Jain does not explicitly teach,  Boda teaches configuring a number of file server virtual machines in a cluster comprises selecting the number of file system virtual machines, the amount of memory, and the amount of compute resources at least in part by accessing a stored association between a target number of connections to the virtualized file system, a target throughput for the virtualized file system, the amount of memory, and the amount of compute resources (Col.2, lines 26-50).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify to Jain with Boda because it would have provided the enhanced capability for backing up and restoring virtual machines in a cluster environment
As to claim 3: 
Jain teaches the request is received from a user interface at an administrative system remote from the cluster and includes a target number of connections and a target throughput for the virtualized file system (paragraphs 0042-0043). As to claim 6: 
Jain does not explicitly teach,  Boda teaches the change to the number of file server virtual machines in the cluster is made responsive to a request to change the number of virtual machines in the cluster, the amount of memory, the amount of compute resources, or combinations thereof (Col.5, lines 18-31).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify to Jain with Boda because it would have provided the enhanced capability for backing up and restoring virtual machines in a cluster environment
As to claim 9: 
Jain does not explicitly teach, Boda teaches the request to change comprises a request to scale up the virtualized file system, and wherein making a change comprises adding additional memory, additional compute resources, or both to the number of file server virtual machines in the cluster (Col.5, lines 18-31).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify to Jain with Boda because it would have provided the enhanced capability for backing up and restoring virtual machines in a cluster environment
As to claim 10: 
Jain does not explicitly teach, Boda teaches the request to change comprises a request to scale down the virtualized file system, and wherein making a change comprises removing memory, removing compute resources, or both, from the number of file server virtual machines in the cluster (Col.9, lines 42-49).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify to Jain with Ramani because it would have facilitated client access to the one or more storage aggregates based upon the ownership change.
As to claim 11: 
Jain teaches a system (systems… for managing, storing, and serving data within a virtualized environment; Abstract) comprising: 



a distributed file server comprising a plurality of file server virtual machines in a cluster and a storage pool, wherein each of the FSVMs is running on one of the host machines, wherein the FSVMs are configured to conduct I/O transactions with respective volume groups of the storage pool (paragraphs 0030-0032); and 

 Jain, however, does not explicitly teach the following additional limitations:
Boda teaches a controller virtual machine running on at least one of the plurality of host machines, the CVM configured to change ownership of a volume group from a first FSVM of the plurality of FSVMs in the cluster to a second FSVM in the cluster responsive to a change to the number of FSVMs in the cluster (a virtual machine running on a node may be associated with a VHD on a CSV. For example, a node may support more than one virtual machine and each virtual machine may be associated with a different CSV. Ownership of a CSV may change from one node to another node in a cluster. A virtual machine may not be aware of a change in the ownership of a CSV. This allows, for example, a proxy node to become the owner of the CSV during a backup or restore operation. When a virtual machine is backed up, ownership of the CSV associated with the virtual machine may be assigned to the proxy node and the agent operating on the proxy node may then backup the virtual machine… changing the ownership of the CSV can optimize a data path to the CSV snapshots during a backup operation. When a proxy node has ownership of a CSV, the snapshot of the virtual machine is accessible as a physical disk to the owner of the CSV--the proxy node. Even though other nodes in the cluster may access the snapshot or, more generally, the CSV that is owned by the proxy node, the access to the snapshot or the CSV occurs over a network. As a result, ensuring that the proxy node has ownership of the CSV associated with the backup operation can optimize the data path to the CSV snapshot for the agent operating on the proxy node; Col.3, lines 10-34).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify to Jain with Boda because it would have provided the enhanced capability for backing up and restoring virtual machines in a cluster environment
As to claim 14: 
Jain teaches the change to the number of FSVMs in the cluster is made responsive to a  request to scale up the distributed file server, and wherein the CVM is configured to add additional memory, additional compute resources, or both to the file server virtual machines in the system (paragraphs 0052 and 0063-0065).


As to claim 15: 
Jain teaches the change to the number of FSVMs in the cluster is made responsive to  a request to scale down the distributed file server, and wherein the CVM is configured to remove memory, remove compute resources, or both, from the file server virtual machines in the system (paragraphs 0052 and 0063-0065).
As to claim 16: 
Jain teaches the CVM is further configured to receive a request to install the distributed file server, and image the file server virtual machines responsive to the request (paragraph 0043).
As to claim 18: 
Jain teaches the hypervisor-specific file server virtual machine image is specific to a particular hypervisor, and wherein the CVM is configured to clone the hypervisor-specific file server virtual machine image for a number of the host machines having the particular hypervisor (paragraphs 0030, 0040, and 0081).
As to claim 19: 
The combination of Jain and Boda teaches the CVM is further configured to receive a target number of connections and a target throughput of the distributed file server 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify to Jain with Boda because it would have provided the enhanced capability for backing up and restoring virtual machines in a cluster environment
As to claim 20: 
Jain teaches the CVM is configured to access a stored association between the target number of connections and the target throughput and the number of file server virtual machines, the amount of memory, and the amount of compute resources (paragraphs 0035-0038).
 
As to claims 21, 22, 25, and 26: 
Note the rejection of claims 1, 6, 9, and 10 above, respectively. Claims 21, 22, 25, and 26 are the same as claims 1, 6, 9, and 10, except claims 21, 22, 25, and 26 are computer readable media claims and claims 1, 6, 9, and 10 are method claims.  

Allowable Subject Matter


4.	Claims 4, 5, 7, 8, 12, 13, 17, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the results of a final search by the Examiner.

Response to Arguments 

5.	Applicant's arguments filed 01/04/2021 have been fully considered but are deemed to be moot in view of the new ground(s) of rejection necessitated by Applicant's amendments.  

Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information

7.	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 


/VAN H NGUYEN/
Primary Examiner, Art Unit 2199